     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Charles Cook,                               )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Midwest Recovery Systems, LLC,              )       COMPLAINT WITH
                                            )      JURY TRIAL DEMAND
                                            )
       Defendant.                           )


                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.     Plaintiff, Charles Cook, is a natural person who resides in Bleckley

County, Georgia.

      2.     Defendant, Midwest Recovery Systems, LLC, is a corporation formed

under the laws of the State of Missouri and registered to do business in Georgia.

                                        1
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 2 of 13




Defendant may be served with process via its registered agent, Corporation Service

Company, 40 Technology Parkway South, Suite 300, Norcross, GA 30092.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.

                            FACTUAL ALLEGATIONS




                                          2
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 3 of 13




      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of a

medical visit and is therefore, a “consumer”, as that term is defined by 15 U.S.C. §

1692a(3).

      8.     Defendant’s principal business is the purchase of consumer debt and

the collection of those accounts for its commercial benefit. Defendant regularly

collects, or attempts to collect, directly or indirectly, debts owed or due, or asserted

to be owed or due, to a third party.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    Defendant had placed information on Plaintiff’s credit report in an

attempt to collect a debt.

      13.    In August of 2020, Plaintiff called Defendant in response to the credit

reporting because he did not recognize the debt.




                                           3
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 4 of 13




      14.    During the phone call, Plaintiff advised Defendant that he could not

receive phone calls between 8:30 a.m. and 5:00 p.m. because he is permanently

disabled and taking lots of medication.

      15.    Plaintiff did seek to bar the Defendant from calling him at any hour

otherwise permitted by law; for example, between 5:00 p.m. and 9:00 p.m.

      16.    Defendant received her request and told Plaintiff, “Sir once a bill is in

collections, calls are going to be going to your telephone number sir.”

      17.    Defendant’s statement that it was unable to honor Plaintiff’s request to

not receive phone calls was a false, deceptive, and misleading communication which

implied that Defendant was going to continue phone calls to Plaintiff which

Defendant did not have the legal right to make.

      18.    Also during the phone call, Plaintiff asked when the account would

come off of his credit report.

      19.    Defendant replied that, “Once the account is resolved, sir, it will be

deleted from your credit report” and “once it is paid, then it will be deleted from

your credit report completely”

      20.    Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).




                                          4
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 5 of 13




      21.    The FCRA mandates that consumer credit information may be reported

for only seven (7) years from the date of first delinquency. 15 U.S.C. § 1681c(a)(4).

      22.    Defendant’s statement that Plaintiff would have to pay the full balance

of the account for the account to be deleted from Plaintiff’s credit report was a false,

deceptive, and misleading communication which implied that the account would

stay longer than the seven years allowed by the FCRA.

      23.    Defendant’s statement that Plaintiff would have to pay the full balance

of the account for the account to be deleted from Plaintiff’s credit report was a false,

deceptive, and misleading communication which threatened to report the account for

longer than the seven years allowed by the FCRA.

      24.    Defendant’s false, deceptive, or misleading representations and means

in connection with the collection of the alleged debt caused Plaintiff anxiety and

worry that he would receive phone calls during inconvenient hours while he was

heavily medicated, and that the debt would be reported on his credit report until it

was paid in full.

      25.    Plaintiff had to take time to seek legal counsel about the misleading

statements made by Defendant.

                               INJURIES-IN-FACT




                                           5
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 6 of 13




      26.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      27.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      28.   Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      29.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt which caused Plaintiff a concrete and

particularized injury in the form of anxiety and worry that he would receive phone

calls during inconvenient hours while he was heavily medicated due to his

permanent disability and that the debt would be reported on his credit until it was




                                         6
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 7 of 13




paid, and uncompensated time and expenses spent seeking legal counsel about

Defendant’s misrepresentations.

       30.    Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA and the concrete and particularized injuries described

above, Plaintiffs have suffered an injury-in-fact sufficient to establish Article III

standing.

                                    DAMAGES

       31.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)    Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts; and,

       c.)    Anxiety and worry due to concerns about if he might be receiving

phone calls during inconvenient hours, and that he might have this debt reported on

his credit until it was paid.

                                CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                          7
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 8 of 13




                               15 U.S.C. § 1692 et seq.

      32.    Plaintiff incorporates by reference paragraphs 1 through 31 as though

fully stated herein.

Violations of 15 U.SC. § 1692c and subparts

      33.    A debt collector may not, without the prior consent of the consumer

given directly to the debt collector or the express permission of a court of competent

jurisdiction, communicate with a consumer in connection with the collection of any

debt at any unusual time or place or a time or place known or which should be known

to be inconvenient to the consumer.

      34.    Defendant had direct and actual knowledge that the Plaintiff could not

receive calls at the stated times.

      35.    Defendant’s threat to continue calls after receiving revocation from

Plaintiff as described herein violated 15 U.S.C. § 1692c(a)(1).

Violations of 15 U.SC. § 1692e and its subparts

      36.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      37.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

                                          8
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 9 of 13




      38.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      39.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

      40.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      41.    Defendant’s statements were false and misleading statements about the

legal requirements to remove negative accounts from credit reports after seven years.

      42.    Defendant’s statements that it could not prevent phone calls to Plaintiff

during inconvenient times after Plaintiff’s notice to Defendant were false, deceptive,

and misleading actions and a threat to take action which it could not legally take.




                                          9
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 10 of 13




      43.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), e(8), and e(10) among others.

      44.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                           O.C.G.A. § 10-1-390, et seq.

      45.    Plaintiff incorporates by reference paragraphs 1 through 44 as though

fully stated herein.

      46.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      47.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      48.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

                                         10
     Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 11 of 13




      49.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      50.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      51.    Defendant’s conduct has implications for the consuming public in

general.

      52.    Defendant’s conduct negatively impacts the consumer marketplace.

      53.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      54.    Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      55.    As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).




                                          11
       Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 12 of 13




        56.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

        57.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

        58.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                         TRIAL BY JURY

        59.      Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)     Plaintiff’s actual damages;

b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

        & (c);

e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

        and

                                              12
      Case 1:20-cv-03517-LMM-WEJ Document 1 Filed 08/25/20 Page 13 of 13




f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 24th day of August, 2020.


                                      BERRY & ASSOCIATES
                                       /s/ Matthew T. Berry
                                       Matthew T. Berry
                                       Georgia Bar No.: 055663
                                       matt@mattberry.com
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324
                                       Ph. (404) 235-3300
                                       Fax (404) 235-3333

                                       /s/ Chris Armor
                                       Christopher N. Armor
                                       Georgia Bar No. 614061
                                       P.O. Box 451328
                                       Atlanta, GA 31145
                                       Phone 470-990-2568
                                       Fax 404-592-6102
                                       chris.armor@armorlaw.com
                                       Plaintiff’s Attorneys




                                         13
